          Case 1:20-cv-06573-JMF Document 17 Filed 10/26/20 Page 1 of 1




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
                                                                                          10/26/2020
 Ignacio Cruz,

                                    Plaintiff,
                                                           1:20-cv-06573 (JMF)(SDA)
                     -against-
                                                           ORDER SCHEDULING TELEPHONIC
 Grand Gifts & Café Inc., et al.,                          SETTLEMENT CONFERENCE

                                    Defendants.


STEWART D. AARON, United States Magistrate Judge:

       A settlement conference is scheduled before Magistrate Judge Stewart Aaron on Monday,

November 16, 2020 at 10:00 a.m. The settlement shall proceed by telephone unless the parties

advise the Court that they have access to and prefer proceeding by alternative remote means,

such as by video.

       The Court will provide dial-in information to the parties by email before the conference.

The parties must comply with the Settlement Conference Procedures for Magistrate Judge

Stewart D. Aaron, available at https://nysd.uscourts.gov/hon-stewart-d-aaron.

SO ORDERED.

DATED:           New York, New York
                 October 26, 2020

                                                   ______________________________
                                                   STEWART D. AARON
                                                   United States Magistrate Judge
